 

EXHIBIT 10.3

INTERCOMPANY DEMAND PROMISSORY NOTE

Note Number: 1                                            Dated:  July 20, 2007

FOR VALUE RECEIVED, SEA CONTAINERS SPC LTD. (“Payor”) promises to pay to the
order of Sea Containers Ltd. (“Payee”), on demand, in lawful money of the United
States of America, in immediately available funds and at the appropriate office
of the Payee, the aggregate unpaid principal amount of all loans and advances
heretofore and hereafter made by such Payee to such Payor and any other
Indebtedness now or hereafter owing by such Payor to such Payee as shown either
on Schedule A attached hereto (and any continuation thereof) or in the books and
records of such Payee.  The failure to show any such Indebtedness or any error
in showing such Indebtedness shall not affect the obligations of any Payor
hereunder.  Capitalized terms used herein but not otherwise defined herein shall
have the meanings given such terms in the Secured Super-Priority
Debtor-In-Possession Credit Agreement, dated as of July 20, 2007 (as amended,
supplemented, replaced or otherwise modified from time to time, the “Credit
Agreement”), among Sea Containers Ltd., a Bermuda company, as a borrower and as
debtor and debtor-in-possession under chapter 11 of the Bankruptcy Code (as
defined below) (the “Borrower” or the “Debtor”); SPC Holdings Ltd., a Bermuda
company, as a guarantor (“Holdings” or the “Guarantor” and, together with the
Borrower, the “Credit Parties”); the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement
(solely in their capacities as providers of the Commitments, and as lenders,
creditors and secured parties, under the Credit Documents, collectively, the
“Lenders”), whether by Addendum or Assignment and Acceptance; and Wells Fargo
Bank Northwest, N.A. (“WFBN”), as administrative agent (solely in such capacity,
together with any successors, assigns and sub-agents, the “Administrative
Agent”) and as collateral agent (solely in such capacity, together with any
successors, assigns and sub-agents, the “Collateral Agent” and, together with
the Administrative Agent, collectively, the “Agents”).

The unpaid principal amount hereof from time to time outstanding shall be
non-interest-bearing.

The Payor and any endorser of this Promissory Note hereby waives presentment,
demand, protest and notice of any kind.  No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

The Secured Parties shall be third party beneficiaries hereof and shall be
entitled to enforce the subordination and other provisions hereof.

Notwithstanding anything to the contrary contained herein, or anything to the
contrary contained in any other Credit Document or in any such promissory note
or other instrument, this Promissory Note (i) replaces and supersedes any and
all promissory notes or other instruments which create or evidence any loans or
advances made on or before the date hereof by the Payee to the Payor, and (ii)
shall not be deemed replaced, superseded or in any way modified by any
promissory note or other instrument entered into on or after the date hereof
which purports to create or evidence any loan or advance by the Payee to the
Payor.

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND, TO THE EXTENT APPLICABLE,
THE BANKRUPTCY CODE.

  


--------------------------------------------------------------------------------


 

[Signature page follows]

2


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Payor has caused this Promissory Note to be executed and
delivered by its proper and duly authorized officer as of the date set forth
above.

SEA CONTAINERS SPC LTD.

 

 

 

 

 

By:

/s/ M.R Wilson

 

 

Name: M.R Wilson

 

 

Title: Director

 

3


--------------------------------------------------------------------------------